Title: James Lovell to Abigail Adams, 13 June 1778
From: Lovell, James
To: Adams, Abigail



June 13th: 1778 York Town

Amiable tho unjust Portia! doubly unjust!—to yourself, and to me. Must I only write to you in the Language of Gazettes, enumerating, on the Part of Britain, Acts of Deceit, Insolence and Cruelty; or, on the part of America, Instances of Patience under repeated Losses, Fortitude under uncommon Hardships, and Humanity under the grossest Provocations to Revenge? Must I suppress Opinion, Sentiment and just Encomium upon the Gracefullness of a lovely suffering Wife or Mother? It seems I must or be taxed as a Flatterer. Immured for many Months in a Prison, and, upon escape from thence, confined in a narrow Circle, with He-Creatures, drudging, plodding Politicians, for an equally tedious Period of Time, I did not suspect that my Pen could now run in such a Stile of social Intercourse as to provoke a delicate Judge among the Polishers of the Manners of our Race to call me Adulator. After having called you unjust, I will not set so light by my Decission as to venture to make, to you, any Remarks upon the remaining Parts of your Letter now before me, whether original or quoted. I will content myself, as I have done for a Month back, with secret Admiration.
Mr. Thaxter sending a Course of printed Papers, it becomes unnecessary for me at this Time to try my Hand at paragraph Writing: But I cannot omit to say that I hardly conceive it possible that your Information of the Capture of the Boston can be good, as neither the Fishkill nor Pokipsie Gazettes mention it; and their Publishers are more in the Way than you to know what is the News in the City of New York. I do not mention this to cheat you with false Hope; for, be assured, I think you qualified to hear bad News: And I will prove that this is not Flattery; for I will give you whatever comes to my Knowledge in Regard to my worthy Friend, your dearest, be it good or bad. And I will continue to esteem you for many good Qualities, though you make your Slips now and then by calling Names and misconstruing the honest Sentiments of Your sincere humble Servant,

James Lovell

